DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Any of the foreign documents that are struck-through on the IDS were not considered because a copy of the document was not provided. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 – 8, and 10 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2010/0064646 to Smith et al. (hereinafter referred to as Smith).
	In regard to claims 1, 5, 8, and 12, as shown in figures 1 – 6, Smith discloses a filter element (10, 100) having a first endplate (14, 114), a second endplate (16, 116), and a filter media (12, 112) fitted between the first endplate and the second endplate. The first endplate includes an opening (22) that allows a working fluid to flow into or out of the filter media. The filter media allows a working fluid to be filtered through the filter media. A seal member (20) having an oval profile is disposed on the first endplate and configured to seal with a filter housing. The seal member (20) has an inner perimeter 
	In regard to claims 3, 6, 10, 13, the outwardly curved surfaces and the inwardly curved surfaces are symmetrically positioned about a longitudinal axis formed along a major axis of the oval profile of the seal member. 
	In regard to claims 4, 7, 11, and 14, the outwardly curved surfaces and the inwardly curved surfaces are symmetrically positioned about a transverse axis formed along a minor axis of the oval profile of the seal member.

Allowable Subject Matter
Claims 15 – 20 are allowed.
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claims 2 and 9, there is no teaching or suggestion in Smith for the seal member to include a plurality of indentations formed on an inner perimeter thereof, the plurality of indentations being inset from an end surface of the seal member. US Patent Application Publication No. 2019/0344207 to Knight et al. discloses a similar filter element with a seal member (118) having indentations on the inner perimeter as shown in figures 1B and 2, but does not have an early enough filing or publication date to be considered prior art. 
	In regard to independent claim 15, Smith is considered to represent the closest prior art. Smith discloses a ribbed seal (20). The ribs can be considered to form outwardly and inwardly curved surfaces. The ribs, however, follow the oval profile of the seal member (20, 120). There is no teaching or suggestion in Smith for the seal member to include a perimeter having a plurality of curved surfaces which deviate from the oval profile. Claims 16 – 20 depend from claim 15 and are allowable for at least the same reason as claim 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773